DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021, 11/23/2020, 5/8/2020, 12/16/2019 and 12/4/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aritake et al. US 2001/0010598 in view of Arakawa et al US 2016/0103324.
Regarding claim 3, Aritake discloses (Fig 18, 29, 31, 43 46,  [0092-0098]) an image projection device ([0094], display device 55) that project an image ([0095], image) onto a user's retina (24), comprising: a light source that emits a laser beam ([0117], Fig 31, light emitting element 16); a scan unit (micromirror 68) that scans the image light beam emitted from the light source (16) to convert the image light beam into scan light ([0117], Fig 31); a first light converging unit (Fig 18, mirror 54) that is disposed in front of a user's eye (Fig 18, 24), converges the scan light at a first convergence point (P1) in the vicinity of a pupil of the user's eye (24), and then irradiates the retina with the scan light to project the image on the retina (Fig 18 shows P4 reach 24); and a second light converging unit (Fig 18, mirror 53) that converges the scan light scanned by the scan unit at a second convergence point (P2) in front of the first light converging unit (Fig 18, P2 in front of mirror 54), and then irradiates the first light converging unit with the scan light (Fig 18, light from mirror 54 to mirror 53 forms P2 and P3); wherein a scan angle of the scan light by the scan unit is substantially the same size as a convergence angle at which the scan light converges to the first convergence point (Fig 18 shows the spread angle of the image light from P1 and the convergent angle of the image light at P4 are the same) but does not teach a control unit that generates an image light beam based on input image data, and controls emission of the image light beam from the light source. However, in a similar field, Arakawa teaches a control unit (Fig 1A, [0038], controller 16) that generates an image light beam based on input image data ([0038], based on input image data), and controls emission of the image light beam from the light source ([0038], controller 16 controls the emission of the laser beam 34 from the light source 12 based on input image data). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the controller of Arakawa to increase the perception of the image that is recognized by a user (Arakawa, [0040]).
Regarding claim 4, Aritake discloses wherein in the image light beam, a ratio of an optical path length between the second light converging unit and the second convergence point to an optical path length between the scan unit and the second light converging unit is substantially the same size as a ratio of an optical path length between the second convergence point and the first light converging unit to an optical path length between the first light converging unit and the first convergence point (Fig 18 shows ratio of the optical path between mirror 53 and P2 to the optical path P1 where the micromirror is disposed is equal to the ratio of the optical path between P2 and mirror 54 to the optical path between the second mirror 54 and focal point P4).
Regarding claim 5, Aritake discloses wherein the first light converging unit (mirror 54) and the second light converging unit (mirror 53) are mirrors that reflect the scan light (Fig 18), and in the image light beam (Fig 18), a bending angle at the first light converging unit is substantially the same size as a bending angle at the second light converging unit (Fig 18 shows mirror 54 and mirror 53 both have the same bending angle with respect to display 55).
Regarding claim 7, Aritake discloses (Fig 18, 29, 31, 43 46, [0092-0098]) an image projection device ([0094], display device 55) that project an image ([0095], image) onto a user's retina (24), comprising: a light source that emits a laser beam ([0117], Fig 31, light emitting element 16); a scan unit (micromirror 68) that scans the image light beam emitted from the light source (16) to convert the image light beam into scan light ([0117], Fig 31); a first light converging unit (Fig 18, mirror 54) that is disposed in front of a user's eye (Fig 18, 24), converges the scan light at a first convergence point (P1) in the vicinity of a pupil of the user's eye (24), and then irradiates the retina with the scan light to project the image on the retina (Fig 18 shows P4 reach 24); and a second light converging unit (Fig 18, mirror 53) that converges the scan light scanned by the scan unit at a second convergence point (P2) in front of the first light converging unit (Fig 18, P2 in front of mirror 54), and then irradiates the first light converging unit with the scan light (Fig 18, light from mirror 54 to mirror 53 forms P2 and P3) but does not teach a control unit that generates an image light beam based on input image data, and controls emission of the image light beam from the light source; wherein a first optical member for making the image light beam enter the first light converging unit as diffusion light is provided at the second convergence point. However, Arakawa teaches a control unit (Fig 14, controller 16) that generates an image light beam based on input image data ([0038], based on input image data, [0067], configurations are the same as those of the first embodiment, this represents the fourth embodiment shown in Fig 14) and controls emission of the image light beam from the light source ([0038], controller 16 controls the emission of the laser beam 34 from the light source 12 based on input image data), wherein a first optical member ([0075], Fig 14, lens 66) for making the image light beam enter the first light converging unit as diffusion light is provided at the second convergence point (Fig 14 shows light reflected from mirror 18 then reach mirror 24 from mirror 68). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the lenses of Arakawa to improve the image provided to a user within an image projection device (Arakawa, [0075]).
Regarding claim 8, Aritake discloses in view of Arakawa discloses the invention as described in claim 7 and Aritake further teaches in the image light beam, a ratio of an optical path length between the second light converging unit and the second convergence point to an optical path length between the scan unit and the second light converging unit is substantially the same size as a ratio of an optical path length between the second convergence point and the first light converging unit to an optical path length between the first light converging unit and the first convergence point (Fig 18 shows ratio of the optical path between mirror 53 and P2 to the optical path P1 where the micromirror is disposed is equal to the ratio of the optical path between P2 and mirror 54 to the optical path between the second mirror 54 and focal point P4) but does not teach the first optical member has an optical characteristic which converts the image light beam into convergence light, and the image light beam is condensed in front of the first light converging unit by the first optical member, and then becomes the diffusion light to enter the first light converging unit. However, Arakawa teaches the first optical member ([0075], Fig 14, lens 66) has an optical characteristic which converts the image light beam into convergence light ([0075], collimator lens 66), and the image light beam is condensed in front of the first light converging unit by the first optical member (Fig 14, light is condensed into mirror 18), and then becomes the diffusion light to enter the first light converging unit (Fig 14, light is condensed into mirror 18). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the lenses of Arakawa to improve the image provided to a user within an image projection device (Arakawa, [0075]). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the lenses of Arakawa to improve the image provided to a user within an image projection device (Arakawa, [0075]).
Regarding claim 9, Aritake in view of Arakawa discloses the invention as described in claim 7 and Arakawa further teaches comprising  a second optical member ([0074], Fig 14, lens 64) for making the image light beam enter the second light converging unit (mirror 68) as the diffusion light (Fig 14 shows lens 64 between light source 12 and mirror 64 which projects onto eye 26). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the optical components of Arakawa to increase the perception of the image that is recognized by a user (Arakawa, [0040]).
Regarding claim 10, Aritake in view of Arakawa discloses the invention as described in claim 7 and Arakawa further teaches wherein the second optical member ([0074], Fig 14, lens 64) has an optical characteristic which converts the image light beam into the convergence light (Fig 14 shows light collimated into the eye from mirror 24), and the image light beam is condensed in front of the second light converging unit by the second optical member (Fig 14 shows light from mirror 68 reaches lens 64 and condensed), and then becomes the diffusion light to enter the second light converging unit (Fig 14 shows light from mirror 68 is diffused). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the optical components of Arakawa to increase the perception of the image that is recognized by a user (Arakawa, [0040]).
Regarding claim 11, Aritake in view of Arakawa discloses the invention as described in claim 7 and Arakawa further teaches wherein the second optical member ([0074], Fig 14, lens 64) is provided on an optical path of the image light beam between the light source (12) and the scan unit (24), and makes the image light beam enter the scan unit as the convergence light (Fig 14, light enters mirror 24), and the image light beam is emitted from the scan unit as the convergence light (Fig 14, light is emitted from mirror 24), condensed in front of the second light converging unit (Fig 14, light is collimated in front of mirror 24 by lens 64), and then becomes the diffusion light to enter the second light converging unit (Fig 14), is emitted from the second light converging unit as the diffusion light (Fig 14), is condensed in front of the first light converging unit by the first optical member ([0074], Fig 14, lens 66), and then becomes the diffusion light to enter the first light converging unit (Fig 14, light is collimated in front of mirror 18 by lens 66), and is emitted from the first light converging unit as substantially collimated light (Fig 14, collimator lens 66). It would have been obvious to one of ordinary skill in the art to provide the optical device of Aritake with the optical components of Arakawa to increase the perception of the image that is recognized by a user (Arakawa, [0040]).
Regarding claim 12, Aritake discloses wherein the light source ([0117], Fig 31, light emitting element 16) is disposed at a position facing the scan unit (Fig 31, 16 is facing mirror 68), the second light converging unit includes a half mirror (Fig 31), and the half mirror transmits the laser beam emitted from the light source (Fig 31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aritake et al. US 2001/0010598 in view of Arakawa et al US 2016/0103324 and in further view of Haseltine et al. US 2017/0219826.
Regarding claim 6, Aritake in view of Arakawa discloses the invention as described in claim 3 but does not teach wherein a focal length of the second light converging unit is shorter than that of the first light converging unit. However, Haseltine teaches wherein a focal length ([0056], focal length) of the second light converging unit (mirror 715) is shorter ([0056]) than that of the first light converging unit (mirror 710). It would have been obvious to one of ordinary skill in the art to provide the combined optical device of Aritake and Arakawa with the mirrors of Haseltine to increase the see through power within a compact optical display (Haseltine, [0054]).

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 13: The prior art of record does not disclose or suggest an image projection device comprising: “wherein each of the first light converging unit and the second light converging unit includes a glass material, a diffractive surface, and a curved surface mirror, and the scan light is refracted and diffracted at a position of the diffractive surface, and reflected by the curved mirror”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 14-20 are allowable due to pendency on independent claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. US 2014/0049831, Togino US 2005/0206985, and Shikii US 2013/0182302 are image display devices.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             


/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872